UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): JUNE 29, 2007 CENTERLINE HOLDING COMPANY (Exact Name of Registrant as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 1-13237 13-3949418 (Commission File Number) (IRS Employer Identification No.) 625 Madison Avenue, New York, NY 10022 (Address of Principal Executive Offices) (Zip Code) 212-317-5700 (Registrant’s Telephone Number, Including Area Code) Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): |_|Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) |_|Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) |_|Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) |_|Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01.Entry into a Material Definitive Agreement. On June 29, 2007, Centerline Holding Company (the “Registrant”) and Centerline Capital Group, Inc. (“Centerline Capital Group”), an affiliate of the Registrant, exercised their option (the “Accordion Option”) to increase the maximum amount available under the revolving credit facility established pursuant to the Amended and Restated Revolving Credit and Term Loan Agreement (the “Loan Agreement”), by and among the Registrant, certain affiliates of the Registrant and certain bank agents and lenders.The Registrant and Centerline Capital Group exercised the Accordion Option by entering into the First Accordion Increase to Amended and Restated Revolving Credit and Term Loan Agreement (the “Accordion Agreement”), which is attached hereto as Exhibit 10.1 (and incorporated herein by reference).The Accordion Agreement increases the available revolving credit facility from $250,000,000 to $375,000,000, which increases the total credit limit under the Loan Agreement from $500,000,000 to $625,000,000.The foregoing description of the Accordion Agreement is qualified in its entirety by reference to the full text of the Accordion Agreement. Item 9.01. Financial Statements and Exhibits (a).Financial Statements Not Applicable. (b).Pro Forma Financial Information Not Applicable. (c).Exhibits Exhibit 10.1First Accordion Increase to Amended and Restated Revolving Credit and Term Loan Agreement SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. CENTERLINE HOLDING COMPANY (Registrant) By: /s/ Robert L. Levy Robert L. Levy Chief Financial Officer July 6, 2007
